UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7518


STEFEN E. HARRIS,

                    Petitioner – Appellant,

             v.

DAVID DUNLAP, Warden,

                    Respondent – Appellee,

             and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                    Respondent.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Henry M. Herlong, Jr., Senior District Judge. (0:16-cv-00858-HMH)


Submitted: March 22, 2017                                      Decided: April 28, 2017


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Stefen E. Harris, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Stefen Emira Harris, a state prisoner, seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2241 (2012) petition without prejudice as an unauthorized

second or successive petition. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Harris has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3